DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al., US2017/0318235 A1, and further in view of Torabi et al., US2014/0055662 A1.
Regarding claim 1, Schneider teaches An image processing method (Abstract) comprising: acquiring an image from an image capturing apparatus (Fig. 1, par. 0025; Camera 112 may be any type of device capable of acquiring and storing an image representation of a real-world scene, including the acquisition of any form of electromagnetic radiation at any range of wavelengths (e.g., light in the visible or non-
Schneider fails to teach the following recited limitation.  However, Torabi teaches controlling, based on a sharpness of each of a plurality of regions identified within the captured image according to the object information, an unit such that a sharpness information representing a numeric value regarding a sharpness of the captured image is displayed with the captured image (par. 0016; The control and evaluation unit is preferably configured to determine the degree of sharpness of at least one region of interest of an image and to determine the focal position of greatest image sharpness using the degree (i.e., interpreted as the claimed numeric value) of sharpness of the region of interest.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Schneider’s teachings with Torabi’s teachings in order to provide an improved autofocus for a camera (Torabi, par. 0005).

Regarding claims 2, 11 and 14, Schneider and Torabi teach all the limitations in claims 1, 10 and 13.  Torabi further teaches wherein the numeric value corresponds to an average of a sharpness evaluation value of each of the plurality of divided regions identified according to the object information (par. 0017; The distance information is contained in the calculated focal position of greatest image sharpness, with this focal 

Regarding claims 3, 12 and 15, Schneider and Torabi teach all the limitations in claims 1, 10 and 13.  Torabi further teaches wherein the numeric value is corresponding to a maximum value of a sharpness evaluation value of each of the plurality of divided regions identified according to the object information (par. 0031; The focus evaluation unit 24 extrapolates a focal position at which the degree of sharpness is maximized from the degrees of sharpness of the images taken at the end abutment positions.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Schneider’s teachings with Torabi’s teachings in order to provide an improved autofocus for a camera (Torabi, par. 0005).

Regarding claim 4, Schneider and Torabi teach all the limitations in claim 1.  Torabi further teaches wherein the numeric value is corresponding to a minimum value of a sharpness evaluation value of each of the plurality of divided regions identified according to the object information (par. 0029; This shot can have a lower resolution than is aimed for in the image to be used in the final analysis in order to reduce image data and the evaluation effort.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Schneider’s teachings 

Regarding claim 6, Schneider and Torabi teach all the limitations in claim 1.  Schneider further teaches wherein a type of the object is designated by a user (par. 0035; The object of interest may be dynamic, i.e., such that the object and/or the operator 110 are in motion while the camera images 142, 144, 146 are captured. In this example, the object of interest is selected to be a section of the patient's heart.).

Regarding claim 10, Schneider teaches An image processing apparatus (Fig. 1 100; system) comprising: at least one memory storing instructions (Fig. 1, par. 0032; a memory or storage unit); and at least one processor (Fig. 1 122, par. 0023; processor 122), that upon execution of the instructions, is configured to acquire an image from an image capturing apparatus (Fig. 1, par. 0025; Camera 112 may be any type of device capable of acquiring and storing an image representation of a real-world scene, including the acquisition of any form of electromagnetic radiation at any range of wavelengths (e.g., light in the visible or non-visible spectrum, ultraviolet, infrared, radar, microwave, RF, and the like).); and obtain an object information characterizing a position of an object within the captured image (par. 0037; processor 122 may obtain multiple sets of image frames acquired by multiple cameras 112 (e.g., each covering a different FOV), and determine selected image frames to use for identifying the object coordinates, such as based on the operator LOS as detected by head tracker 114 and/or based on image processing.).  
control and evaluation unit is preferably configured to determine the degree of sharpness of at least one region of interest of an image and to determine the focal position of greatest image sharpness using the degree (i.e., interpreted as the claimed numeric value) of sharpness of the region of interest.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Schneider’s teachings with Torabi’s teachings in order to provide an improved autofocus for a camera (Torabi, par. 0005).

Regarding claim 13, Schneider teaches A non-transitory computer readable storage medium storing instructions that (par. 0032; system 100 may include a power supply (not shown) for providing power to the various components, and may further include a memory or storage unit (not shown) for temporary storage of image frames or other types of data), when executed by at least one processor, configure the processor to perform an image processing method, the method comprising: acquiring an image from an image capturing apparatus (Fig. 1, par. 0025; Camera 112 may be any type of device capable of acquiring and storing an image representation of a real-world scene, including the acquisition of any form of electromagnetic radiation at any range of wavelengths (e.g., light in the visible or non-visible spectrum, ultraviolet, infrared, radar, microwave, RF, and the like).); and obtaining an object information characterizing a position of an 
Schneider fails to teach the following recited limitation.  However, Torabi teaches controlling, based on a sharpness of each of a plurality of regions identified within the captured image according to the object information, an unit such that a sharpness information representing a numeric value regarding a sharpness of the captured image is displayed with the captured image (par. 0016; The control and evaluation unit is preferably configured to determine the degree of sharpness of at least one region of interest of an image and to determine the focal position of greatest image sharpness using the degree (i.e., interpreted as the claimed numeric value) of sharpness of the region of interest.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Schneider’s teachings with Torabi’s teachings in order to provide an improved autofocus for a camera (Torabi, par. 0005).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al., US2017/0318235 A1 in view of Torabi et al., US2014/0055662 A1 as applied to claim 1 above, and further in view of Utagawa et al., US2016/0007845 A1.
Regarding claim 5, Schneider and Torabi teach all the limitations in claim 1.  
Schneider and Torabi failed to teach the following recited limitation.  However, Utagawa teaches wherein the plurality of divided regions are located around an eye of a .

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al., US2017/0318235 A1 in view of Torabi et al., US2014/0055662 A1 as applied to claim 1 above, and further in view of Tanaka et al., US2011/0019989 A1.
Regarding claim 7, Schneider and Torabi teach all the limitations in claim 1.  
Schneider and Torabi failed to teach the following recited limitation.  However, Tanaka teaches wherein the sharpness is evaluated based on a high frequency component of image data of each divided region (par. 0046; The first and the second AF evaluation values are calculated by integrating a high-frequency component of a luminance value.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Schneider’s and Torabi’s teachings with Tanaka’s teachings in order to allow a stereoscopic imaging device to electronically adjust a convergence angle according to a subject in focus (Tanaka, par. 0008).

Regarding claim 8, Schneider, Torabi and Tanaka teach all the limitations in claim 7.  Tanaka further teaches wherein an intensity of the high frequency component is specified using a filtered data obtained by applying a high-pass filter to the image data of each divided region (par. 0046; The first and the second AF evaluation values are high-frequency component of a luminance value, which is outputted from a high-pass filter, with respect to a first AF area corresponding to the first image data or a second AF area corresponding to the second image data.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Schneider’s and Torabi’s teachings with Tanaka’s teachings in order to allow a stereoscopic imaging device to electronically adjust a convergence angle according to a subject in focus (Tanaka, par. 0008).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al., US2017/0318235 A1 in view of Torabi et al., US2014/0055662 A1 as applied to claim 1 above, and further in view of Ogata et al., US2012/0308119 A1.
Regarding claim 9, Schneider and Torabi teach all the limitations in claim 1. 
Schneider and Torabi failed to teach the following recited limitation.  However, Tanaka teaches wherein a sharpness map representing sharpness evaluation result of each of the plurality of divided regions is displayed as the sharpness information (par. 0144 and 0152; the peak sharpness map generation unit 73L calculates the pixel value PK.sub.LR(i, j) of the pixel of the LR peak sharpness map by substituting the calculated evaluation values, and the pixel gc matches the corresponding pixel gc' and the same subject is displayed at these pixels.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Schneider’s and Torabi’s teachings with Ogata’s teachings in order for the parallax of a stereoscopic image can be detected more accurately (Ogata, par. 0018).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649